Freedman, J. (dissenting).
The question put to the witness Weinfeldt, was not only irrelevant to the issues framed by the pleadings, but so broad, that its exclusion did not, in my opinion, constitute error.
If, as my learned brethren have conceded, the materiality of the evidence sought to be elicited could only be ascertained by the answer of the witness, it was the duty of defendant’s counsel to apprise the court of what he intended to prove, and the precise ground upon which he claimed the evidence to be material, which he failed to do. An exception to the exclusion of a single question, so broad and general that its materiality could not be readily seen, and which was not followed up, should never be held error sufficient, per se, to work the reversal of a judgment, on appeal, unless it most clearly appears that the court below understood the ground upon which the question might have been admitted.
The judgment should be affirmed, with costs.